Annual Shareholder Meeting Results: The Fund held its annual meeting of shareholders on June 30, 2016. Shareholders voted as indicated below: Affirmative Withheld Authority Dividend, Interest & Premium Strategy: Re-election of Deborah A. DeCotis – Class II to serve until the annual meeting for the 2019-2020 fiscal year Re-election of Bradford K. Gallagher – Class II to serve until the annual meeting for the 2019-2020 fiscal year Re-election of James A. Jacobson – Class II to serve until the annual meeting for the 2019-2020 fiscal year Election of A. Douglas Eu† - Class I to serve until the annual meeting for the 2018-2019 fiscal year Election of Barbara R. Claussen† - Class II to serve until the annual meeting for the 2019-2020 fiscal year The other members of the Board of Trustees at the time of this meeting, namely, Messrs. Hans W. Kertess, William B. Ogden, IV, Davey S. Scoon, F. Ford Drummond, Alan Rappaport and James S. MacLeod continued to serve as Trustees of the Fund. † Interested Trustee
